DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed for 15/809,006 filed on 7/13/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koseki (US 10,243,503) in view of Dal (US 10,181,812).

Regarding claim 1, Koseki teaches:
 A motor circuit for driving one or more motors (Fig. 12 shows a circuit for driving motor 130), the one or more motors which in combination include at least two independent sets of windings (Col. 3 line 66- Col. 4 line 4: first coil set 2A and second coil set 2B) forming N phases, where N is equal to 3 or higher (col. 3 line 66: three-phase), and in which each of the N phases of a first one of the sets of phase windings is paired with a respective phase of the N phases of a second one of the sets of phase windings (col. 4 ll. 1-5: set 2A of star-connected three-phase coils UA, VA and WA and a second coil set 2B of star-connected three-phase coils UB, VB, and WB. In first coil set 2A and second coil set 2B, a connection point among three-phase coils U, V, and W is a neutral point), the circuit comprising: 
a first bridge driver circuit comprising for each phase of a first one of the sets of phase windings a top side switch and a bottom side switch (col. 4 ll. 15-21: first inverter 1A configured by a three-phase bridge circuit including three pairs of semiconductor switches UHA and ULA, VHA and VLA and WHA and WLA); 
a second bridge driver circuit comprising for each phase of a second of the sets of phase windings a top side switch and a bottom side switch (col. 4 ll. 22-28: second inverter 1B configured by a three-phase bridge circuit including three pairs of semiconductor switches, UHB and ULB, VHB and VLB, WHB and WLB) ; 
a first current determining means for determining the current flowing at an input side of the first bridge driver circuit between the first bridge driver circuit and a positive supply rail or an earth line of a power supply corresponding to each phase of the first set of phase windings independent of the current flowing in the second set of phase windings (Fig. 12 and col. 4 ll. 49-55: current sensor 301 A for detecting drive current for motor 130 connected between a source of each of ULA, VLA and WLA and ground point; and output from the current sensor input to a microcomputer 302); 
a second current determining means for determining the current flowing at an input side of the second bridge driver circuit between the second bridge driver circuit and the positive supply rail or the earth line of the power supply corresponding to each phase of the first set of phase windings independent of the current flowing in the second set of phase windings (Fig. 12 and col. 4 ll. 49-55: current sensor 301 B for detecting drive current for motor 130 connected between a source of each of ULB, VLB and WLB and ground point; and output from the current sensor input to a microcomputer 302); 
a third current determining means comprising at least two current sensors each configured to determine a respective sum of the currents flowing between a respective pair of the N pairs of phases of the motor and output sides of the respective bridge driver circuits (Col. 17 ll. 6-12 and Fig. 12: current sensors 301UA, 301VA, 301WA, 301UB, 301VB, 301WB on the drive lines connecting between three-phase coils U, V, and W and connection points among semiconductor switches, thereby determining the sum of currents flowing between output of the bridge driver circuits and phases of motor); and
 at least one current controller configured to utilize signals from the first current -2- (Serial No. 15/809006)determining means or second current determining means with the signals from the third current determining means to determine the current flowing in each phase monitored by the other of the first current determining means or second current determining means (col. 3 ll. 43-44: electronic control unit 150 serving as a drive controller includes a microcomputer; col. 4 ll. 53-54: output from current sensors 301A, 301B are input to a microcomputer 302; Col. 6 ll. 39-40: actual current calculating unit 11, part of electronic control unit 150, receives output signals from current sensors 301A, 301B; Col. 17 ll. 15-30:  if there provide current sensors 301UA, 301VA,301WA, 301UB, 301VB, 301WB, a current can be directly detected on the path. Electronic control unit 150 calculates a braking torque based on the detected braking current. Thus the ECU 150 along with first drive circuit 303A and second drive circuit 303B are interpreted as a current controller that uses output from current sensors 301A, 301B and 301UA, 301VA, 301WA, 301UB, 301VB, 301WB and determines current flowing in each phase to calculate torque using a control program).
Koseki doesn’t explicitly teach wherein the third current determining means comprises N current measurement sensors, each current measurement sensor being -2- (Serial No. 15/809006)associated with a matching pair of phases of the first one and second one of the sets of phase windings.
However, Dal teaches in Figs. 3- 4 and col. 7 ll. 42-60: the observer 14b comprises phase current i.sub.a, i.sub.b, i.sub.c, sensors and phase-neutral voltage V.sub.a, V.sub.b, V.sub.c sensors at the output of each of the inverters 10 assigned to the machine, each current being associated with a matching pair of phases of the first one and second one of the sets of phase windings. Further equation on col. 8 l. 5 shows the respective sum of current flowing between respective pair of the N pairs of phases of motor and output side of the respective inverters.  
Given the teaching of Dal, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the circuit of Koseki with three sensors for the two sets of windings instead of the third current determining means of Koseki in order to have the sum of each pair of coil from each set of windings. 

Regarding claim 2, Koseki teaches:
The motor circuit according to claim 1 wherein the at least one current controller is configured to generate pulse width modulated signals to be applied to the switches of at least one of the first and second bridge driver circuits (Fig. 3 shows ECU 150 generating PWM to be applied to switches).  

Regarding claim 3, Koseki teaches:
The motor circuit according to claim 1 in which two current controllers are provided, one for each of the first and second bridge driver circuits, and in which each current controller in use receives as an input the signals from the associated first or second current determining means and the third current determining means (Col. 5 ll. 10-14: first drive circuit 303A and second drive circuit 303B drive the semiconductor switches constituting inverters 1A and 1B according to a signal from microcomputer 302, thus based on outputs of sensors 301A and 301B).  

Regarding claim 4, Koseki teaches:
The motor circuit according to claim 3 in which the two controllers are configured so that during normal operation one or both produce modulation signals for their respective bridge driver circuits and in the event of a fault being detected in one lane the controller of the faulty lane is disabled and the controller of the non-faulty lane provides modulation signals for its associated bridge driver circuit (Fig. 4 and Figs. 9-11 show when one of the lane is faulty and operation with power supply relays 304A and 304B).  

Regarding claim 5, Koseki teaches:
The motor circuit according to claim 3 in which each controller includes a calculation means that determines the current flowing in the phases of the other one of the two lanes by combining the measured current with information on the current flowing in its associated lane (Col. 6 ll. 17-43: calculation to determine the current flowing in the other phase, output from current sensors to actual current calculating unit 11 to voltage calculating unit 4 which also receives data from target current value calculating unit 3).  

Regarding claim 6, Koseki teaches:
The motor circuit according to claim 5 in which the calculation means comprises a digital processing circuit (control program in col. 17 ll. 27-28 and col. 4 ll. 53-55: microcomputer 302 including a CPU, ROM RAM, I/O circuit and the like).  

Regarding claim 7, Koseki teaches:
The motor circuit according to claim 3 in which each of the two controllers is arranged in use to control the current in its associated phases as a function of the current flowing in the non-functioning lane to enable the effect of current flowing in the non-functioning lane on the performance of the motor to be at least partially or fully cancelled out (Fig. 4 and Figs. 9-11 show when one of the lane is faulty and operation with power supply relays 304A and 304B).  

Regarding claim 8, Koseki teaches:
The motor circuit according to claim 7 in which each of the controllers in use generates a set of control signals for the associated bridge driver circuit and modifies the signals by an amount to compensate for the effect of current flowing in the phases associated with the other lane (col. 4 ll.56-63 col. 5 ll. 1-14 and col. 7 ll.12-43).  

Regarding claim 9, Koseki teaches:
The motor circuit according to claim 8 in which each controller in use modifies the signals by adding or subtracting a set of compensating signals (col. 7 ll.12-43: first dead time compensation unit 9A and second dead time compensation unit 9B.  

Regarding claim 10, Koseki teaches:
The motor circuit according to claim 3 in which each of the controllers includes a means for determining that the associated lane is faulty and/or determining that the other lane is faulty (col. 7 ll. 34-51). 
 
Regarding claim 11, Koseki teaches:
The motor circuit according to claim 1 in which each of the first and second current determining means comprises a single current sensor resistor provided in a common path from each phase of the set of phases to the supply or the earth (301A and 301B).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koseki (US 10,243,503) and Dal (US 10,181,812) further in view of Nakamura (US 2014/0019008).

Regarding claim 12, Koseki teaches current sensing means.
None of Koseki nor Dal explicitly teach:
in which the third current sensing means comprises, for at least N-1 of the N phases, a Hall Effect current sense device where a magnetic field around the two paired phases windings is sensed by a Hall Effect sensor.
However, Nakamura teaches in Fig. 2 and [0103] Hall elements Siu, SIv and SIw to detect and input actual current value I to the control device 200.
Therefore, it would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to replace the Hall elements of Nakamura in place of the current sensors of Dal and Koseki in order to calculate the production of voltage difference across the winding, to transverse to an electric current and to an applied magnetic field perpendicular to the current.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant has argued on page 2 that “Koseki utilizes 301A and 301B each being associated with a single inverter, wherein each of 301A and B comprises three separate sensors”.
Examiner responds that Fig. 12 shows 301A and 301B with only one sensor each. Examiner interprets the first and second current determining means as 301A and 301B. 

Applicant has argued on page 3 that the disclosure of Dal in respect of the inverter 14b is similar to the of Koseki.
Examiner disagrees. Koseki has different current sensors 301NUA, 301NVA, 301NWA for the first coil set and 301NUB, 301NVB, 301NWB for the second coil set. Total of 6 current sensors. And Koseki doesn’t teach at least two each determining respective sum. Whereas Dal’s current observer 14b determines the sum of each inverter. See equation on col 8 l. 5.

	Applicant has argued on page 4 that both arrangements of the prior arts are distinctly different to and do not disclose the claimed configuration recited in claim 1.
	Examiner responds that col. 8 l. 5 equation shows the determining of respective sum of current flowing between respective pair of the N pairs of phases of motor and output side of the respective inverters.

	 Therefore, the prior arts of record teach the limitations of claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        9/10/2022
                                                                                                                                                                                                   
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846